Title: General Orders, 14 August 1775
From: Washington, George
To: 



Head Quarters, Cambridge August 14th 1775
Parole York.Countersign Yarmouth.


Major Thomas Mifflin, is appointed Quarter Master General, to the Army of the United Colonies: He is to be obeyed as such.
As the Troops are all to be mustered, as soon as possible, The Muster Master General, Stephen Moylan Esqr.; will deliver the Commanding Officer of each Regiment, thirty blank Muster Rolls upon Friday next, and directions for each Captain, how he is to fill up the blanks.
